UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Reinhart Mid Cap Private Market Value Fund Investor Class Shares – RPMMX Advisor Class Shares – RPMVX Semi-Annual Report www.ReinhartFunds.com November 30, 2013 Reinhart Mid Cap Private Market Value Fund (Unaudited) January 2, 2014 Fellow Shareholders, We are pleased to report another strong period for the Reinhart Mid Cap Private Market Value Fund.The Fund has enjoyed a rising U.S. stock market and continues to invest in Mid Cap companies that we believe trade at discounts to estimated private value.Reinhart Partners’ Private Market Value process allows our team to make disciplined investment decisions which emphasize the long-term attractiveness of each portfolio holding. The U.S. stock market continued to move higher throughout 2013 despite concerns about a slowdown in China, rising U.S. interest rates, and the federal government budget crisis.The Fund has employed a cautious portfolio approach due to these macro issues and our company research, which suggests valuations are extended.As a result, the Fund trailed it’s benchmark, the Russell Midcap Value Index by -1.18% during the six-month period ending 11/30/13, but still managed to generate a total return of +9.39%.Most of the performance lag can be attributed to excess cash held in the portfolio (9.0% on average). The strongest portfolio returns came from the health care sector, where several of our stocks rebounded nicely from previous uncertainty over changing regulations.As a result, we have trimmed this sector back and are now underweight health care versus the Russell Midcap Value Index.As always, the Fund’s positioning is more a reflection of our private market value analysis than estimates of future industry growth (which can be difficult to forecast). The other sector that provided substantial positive returns in the portfolio during this six-month period was industrials.Some of our companies in this sector were out-of-favor earlier in the year, but strong profit margin performance pointed to the resilience of their competitive advantage and allowed for higher stock valuations by November.As always, we will continue to emphasize quality throughout the portfolio and are pleased to note the 15.0% average return-on-equity generated by our companies (as of 11/30/13) which compares favorably to the 9.6% average return-on-equity of the benchmark. The Fund also experienced three buyouts in 2013, as Life Technologies, Lender Processing, and Molex Incorporated were all acquired by larger corporations or private equity investors.In each case our shareholders received a significant premium over their cost basis.Our analysis suggests that merger and acquisition activity should remain strong in 2014 given the excess cash on corporate balance sheets and low interest rates in the U.S.Reinhart’s emphasis on Midcap companies trading at discounts to private value should help the Fund benefit from this trend in the future. On the negative side, the portfolio only owned one stock that declined more than -10% during this six-month period.Mack-Cali Realty sold off due to higher interest rates and poor operating metrics from its office properties.Although management is trying to shift resources toward residential development, we sold the stock in October because these new investments are yielding lower cap rates.Overall, the Fund avoided other significant portfolio losses and seeks downside protection within its research process.We believe this discipline may be crucial in 2014 should market volatility return. Thank you again for your participation in the Reinhart Mid Cap Private Market Value Fund.Our investment team appreciates the trust you have placed in us as we move forward into 2014. Sincerely, Brent Jesko, MBA Senior Portfolio Manager, Reinhart Partners Inc. 1 Reinhart Mid Cap Private Market Value Fund Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.Investing in medium-sized companies involves greater risk than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. Opinions expressed are those of the fund manager and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. • The Russell Midcap Value Index is an unmanaged index which measures the performance of mid sized U.S. companies. • Return on Equity: The amount of net income returned as a percentage of shareholder equity. Return on equity measures a corporation’s profitability by revealing how much profit a company generates with the money shareholders have invested. An investment can not be made directly to an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Quasar Distributors, LLC, Distributor. 2 Reinhart Mid Cap Private Market Value Fund Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of November 30, 2013 1-Year Since Inception(1) Investor Class 29.61% 25.11% Advisor Class 29.93% 25.39% Russell Midcap Value Index(2) 33.33% 29.87% May 31, 2012. The Russell Midcap Value Index measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. 3 Reinhart Mid Cap Private Market Value Fund Expense Example (Unaudited) November 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (June 1, 2013 – November 30, 2013). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (6/1/2013) Value (11/30/2013) (6/1/2013 to 11/30/2013) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) Advisor Class Actual(2) Advisor Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for most recent six-month period of 1.35% and 1.10% for the Investor Class and Advisor Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended November 30, 2013 of 9.25% and 9.39% for the Investor Class and Advisor Class, respectively. 4 Reinhart Mid Cap Private Market Value Fund Allocation of Portfolio Net Assets (Unaudited) November 30, 2013 (% of Net Assets) Top 10 Equity Holdings (Unaudited) November 30, 2013 (% of net assets) Allison Transmission Holdings % Markel % Noble % Denbury Resources % Babcock & Wilcox % Vectren % WPX Energy % Greif, Class A % Jones Lang LaSalle % White Mountains Insurance Group % 5 Reinhart Mid Cap Private Market Value Fund Schedule of Investments (Unaudited) November 30, 2013 Description Shares Value COMMON STOCKS – 92.9% Consumer Discretionary – 5.3% Allison Transmission Holdings $ Omnicom Group Consumer Staples – 1.4% Kroger Energy – 10.2% Denbury Resources* Noble Whiting Petroleum* WPX Energy* Financials# – 29.6% American Financial Group BOK Financial Corrections Corporation of America – REIT Eaton Vance Fifth Third Bancorp Fulton Financial Jones Lang LaSalle Markel* Mid-America Apartment Communities – REIT Peoples United Financial Plum Creek Timber – REIT Ryman Hospitality Properties – REIT White Mountains Insurance Group Health Care – 6.6% Hologic* Patterson Companies PerkinElmer Universal Health Services, Class B Industrials – 13.2% ADT Babcock & Wilcox Carlisle Companies Exelis See Notes to the Financial Statements 6 Reinhart Mid Cap Private Market Value Fund Schedule of Investments (Unaudited) – Continued November 30, 2013 Description Shares Value COMMON STOCKS – 92.9%(CONTINUED) Industrials – 13.2% (Continued) Expeditors International of Washington $ Valmont Industries Information Technology – 9.8% Avago Technologies DST Systems KLA-Tencor Synopsys* Zebra Technologies, Class A* Materials – 8.1% Ashland Greif, Class A International Flavors & Fragrances Sigma-Aldrich Utilities – 8.7% AGL Resources Entergy Great Plains Energy Vectren Total Common Stocks (Cost $27,160,593) SHORT-TERM INVESTMENT – 7.3% Invesco Treasury Portfolio, 0.02%^ (Cost $2,454,995) Total Investments – 100.2% (Cost $29,615,588) Other Assets and Liabilities, Net – (0.2%) ) Total Net Assets – 100.0% $ * Non-income producing security. # As of November 30, 2013, the Fund had a significant portion of its assets invested in this sector. The financial services sector may be more greatly impacted by the performance of the overall economy, interest rates, competition, and consumer confidence and spending. ^ Variable rate security – The rate shown is the rate in effect at November 30, 2013. REIT – Real Estate Investment Trust See Notes to the Financial Statements 7 Reinhart Mid Cap Private Market Value Fund Statement of Assets and Liabilities (Unaudited) November 30, 2013 ASSETS: Investments, at value (cost $29,615,588) $ Cash Dividends & interest receivable Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Accrued distribution fees Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Advisor Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ $ Unlimited shares authorized without par value. See Notes to the Financial Statements 8 Reinhart Mid Cap Private Market Value Fund Statement of Operations (Unaudited) For the Six Months Ended November 30, 2013 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Federal & state registration fees Distribution fees - Investor Class (See Note 5) Audit fees Legal fees Compliance fees (See Note 4) Trustee fees (See Note 4) Custody fees (See Note 4) Postage & printing fees Other Total expenses before reimbursement Less: reimbursement from investment adviser (See Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 Reinhart Mid Cap Private Market Value Fund Statement of Changes in Net Assets Six Months Ended November 30, 2013 Year Ended (Unaudited) May 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase (decrease) in net assets from Investor Class transactions ) Advisor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase in net assets from Advisor Class transactions Net increase in net assets resulting form capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class — ) Advisor Class — ) From net realized gains: Investor Class — — Advisor Class — — Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $169,585 and $59,305, respectively $ $ See Notes to the Financial Statements 10 Reinhart Mid Cap Private Market Value Fund Financial Highlights For a Fund share outstanding throughout the year. Six Months Ended November 30, 2013 For The Year Ended (Unaudited) May 31, 2013 Investor Class PER SHARE DATA: Net asset value, beginning of year $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — ) Dividends from net capital gains — — Total distributions — ) Net asset value, end of year $ $ TOTAL RETURN %(1) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of year (in millions) $ $ Ratio of expenses to average net assets: Before expense reimbursement %(2) % After expense reimbursement %(2) % Ratio of net investment income (loss) to average net assets: Before expense reimbursement %(2) )% After expense reimbursement %(2) % Portfolio turnover rate 26
